Xarch 27, 19Z9


Ronorable %. E. Coons
County Attorney
Shermn County
Stratford,  Texas
Dear Sir:
                                   Opinion X0. O-542
                                   Re: Whether stamp required on
                                         mortgage given to secure
                                         extension of accrued interest
                                         on note secured by deed of
                                         trust theretofore  recorded.
           ?!e are in receipt   of your letter  requesting our opinion
as to whether tax stamps must be placed upon a rsortgage given in
renewal and extension of accrued interest      on a note which itself
is secured (principal    and interest)  by deed of trust which has
been heretofore   recorded.

          rirticle 7047e (a), Revised Civil Stktutes,          after provid-
ing for a tax of lO# on each ;130.00,    over the first        $200.00, se-
cured by rmmtgages, etc.,   then contains the following         exception:
            *.....and  providing     further that the provisions
            of this Section shall not apply to renewals or ex-
            tensions of any notes or obligations,      and specifi-
            oally shell not aDply to refunding of existing
            bonds or oblISations.....W
           The interest    provided in the original        hcte was as such
a part of the tote or obligation       as the principal       indebtedness.
The note v;ith which we are here concerned being in “renewal and
extension*  of such interest     obligation,    falls    squarely within the
exception.   The  rortgage   which   you  describe    to  us is not re,luired
to bear stamps to be filed ocd recorded.




                                                              3lenn R. iev:is
GRL:N                                                              Assistant

A=FRCVED: